Case 1:19-mj-00276-NYW Document 1 Filed 12/09/19 USDC Colorado Page 1 of 5




                                       Colorado Case No. 19-mj-00276-NYW
 Case 1:19-mj-00276-NYW Document 1 Filed 12/09/19 USDC Colorado Page 2 of 5
Case 5:18-cr-50143-JLV Document 54 (Ex Parte) Filed 10/30/19 Page 1 of 2 PageID #:
                                      175


                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              WESTERN DIVISION
 _______________________________________

 UNITED STATES OF AMERICA,                  CR 18-50143-02

                      Plaintiff,
                                            EX PARTE
       vs.                                  MOTION FOR ISSUANCE OF
                                            EX PARTE WARRANT
 RICHARD HOMER,

                   Defendant.
 _______________________________________

       Comes now the United States of America, by and through its undersigned

 Assistant United States Attorney, and respectfully prays this Honorable Court

 issue an ex parte warrant for the defendant=s arrest and as grounds therefore

 states as follows:

       The defendant was released on July 11, 2019, by U.S. Magistrate Judge

 Daneta Wollman with conditions of release.     The defendant has violated the

 following conditions of release:

       (7)(a) The defendant must submit to supervision by and report for
              supervision to the U.S. Probation Office 1929 Stout Street Denver,
              CO;

       (7)(b) The defendant must continue or actively seek employment;

       (7)(m) The defendant must, except as authorized by court order, the
              defendant shall not use or unlawfully possess a narcotic drug or
              other controlled substances define din 21 U.S.C. § 802, unless
              prescribed by a licensed medical practitioner. Except as
              authorized by court order, the defendant shall not possess, use or
              sell marijuana or any marijuana derivative (including THC) in any
              form (including edibles) or for any purpose (including medical
              purposes). Without the prior permission of the probation officer,
              the defendant shall not enter any marijuana dispensary or grow
              facility.
 Case 1:19-mj-00276-NYW Document 1 Filed 12/09/19 USDC Colorado Page 3 of 5
Case 5:18-cr-50143-JLV Document 54 (Ex Parte) Filed 10/30/19 Page 2 of 2 PageID #:
                                      176


       (7)(n) The defendant must submit to testing for a prohibited substance if
              required by the pretrial services office or supervising officer.
              Testing may be used with random frequency and may include
              urine testing, the wearing of a sweat patch, a remote alcohol
              testing system, and/or any form of prohibited substance screening
              or testing. The defendant must not obstruct, attempt to obstruct,
              or tamper with the efficiency and accuracy of prohibited substance
              screening or testing;

       (7)(r) The defendant must report as soon as possible, to the pretrial
              services office or supervising officer, every contact with law
              enforcement personnel, including arrests, questioning, or traffic
              stops.

       The violations are reflected in the attached report of apparent violation of

 pretrial release conditions.   Doc 50.

       WHEREFORE, the United States prays this Honorable Court issue its ex

 parte warrant for defendant=s arrest.

       Respectfully submitted this 30th day of October, 2019.

                                              RONALD A. PARSONS, JR.
                                              United States Attorney
                                              By:

                                                    /s/ Eric Kelderman
                                              __________________________________
                                              ERIC KELDERMAN
                                              Assistant United States Attorney
                                              515 9th Street, Suite 201
                                              Rapid City, SD 57701
                                              Telephone: (605)342-7822
                                              E-Mail: Eric.Kelderman@usdoj.gov




                                          2
 Case 1:19-mj-00276-NYW Document 1 Filed 12/09/19 USDC Colorado Page 4 of 5
Case 5:18-cr-50143-JLV Document 54-2 (Ex Parte) Filed 10/30/19 Page 1 of 2 PageID
 .,                                   #: 179
     Case 5:18-cr-50143-JLV Document 50   Filed 09/27/19 Page 1 of 2 PagelD #: 164




      REPORT OF APPARENT VIOLATION OF PRETRIAL RELEASE CONDITIONS

              Defendant:          Richard Homer

                Address:
                                 Fort Morgan, CO 80701

                   CR#:          5:18CR50143-002

         Date Bond Set:          07/11 /2019

        Judicial Officer:         Daneta Wollmann, U.S. Magistrate Judge

          Type of Bond:          Personal Recognizance

   Conditions of release (list only those relative to apparent violation):

   (7)(a) The defendant must submit to supervision by and report for supervision to the U.S. Probation
   Office 1929 Stout Street Denver, CO.
                                                                                               7


   (7)(b) The defendant must continue or actively seek employment

   (7)(m) The defendant must, except as authorized by court order, the defendant shall not use or
   unlawfully possess a narcotic drug or other controlled substances define din 21 U.S.C. § 802,
   unless prescribed by a licensed medical practitioner. Except as authorized by court order, the
   defendant shall not possess, use or sell marijuana or any marijuana derivative (including THC) in
   any form (including edibles) or for any purpose (including medical purposes). Without the prior
   permission of the probation officer, the defendant shall not enter any marijuana dispensary or grow
   facility.

   (7)(n) The defendant must submit to testing for a prohibited substance if required by the pretrial
   services office or supervising officer. Testing may be used with random frequency and may
   include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any
   form of prohibited substance screening or testing. The defendant must not obstruct, attempt to
   obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or testing.

   (7)(r) The defendant must report as soon as possible, to the pretrial services office or supervising
   officer, every contact with law enforcement personnel, including arrests, questioning, or traffic
   stops .

   Description of apparent violation(s):

   The defendant was brought into federal custody in the District of Colorado and initially released.
   After his Initial Appearance in Rapid City, SD, he was granted permission to return to Colorado.
   On 06/24/2019 he was placed on the District of Colorado ' s drug testing program and instructed of
   the program rules. He was to call in each today, and if he was told to provide a urinalysis (UA),
 Case 1:19-mj-00276-NYW Document 1 Filed 12/09/19 USDC Colorado Page 5 of 5
Case 5:18-cr-50143-JLV Document 54-2 (Ex Parte) Filed 10/30/19 Page 2 of 2 PageID
    Case 5:18-cr-50143-JLV Document 50#: 180
                                         Filed 09/27/19 Page 2 of 2 PagelD #: 165




   he was to report for testing. Between 06/24/2019 and 09/ 13/2019, the defendant failed to cal I into
   the testing program 58 times.          Additionally, on 07/12/2019 he tested positive for
   methamphetamine, which was confirmed by the national laboratory.

   On 08/08/2019 the defendant was arrested by Fort Morgan Police Department on a probation
   violation (stemming from a previous state case). On 08/25/2019 the defendant posted bond and
   was released from custody; however, he failed to notify pretrial services of his contact and arrest
   by law enforcement.

   On 09/12/2019 the defendant was instructed to report to pretrial services office; however, he failed
   to appear. Furthermore, he remained unemployed throughout his period of pretrial release.

   Summary of defendant's response to supervision (prior to apparent violation):

   The defendant has been noncompliant throughout his period of supervised release. His living
   situation has been challenging for pretrial services. The last contact made with the defendant at
   his home revealed he is residing in a camper in a junkyard in Fort Morgan.

   Summary of PO's efforts to locate if defendant appears to have fled:

   Pretrial services had to investigate the defendant' s whereabouts following his state arrest.

   PO's recommendation (e.g., continue supervision, detention, modification, etc.):

   The defendant's noncompliance is unacceptable. He disregarded his responsibility to call for UAs
   each day, and eventually stopped calling completely. The defendant has been challenging to
   supervise, and he has yet to fix his behavior and be compliant. Based on this information, it is
   recommended a warrant be issued and he be brought back before the Court. It appears he is no
   longer willing to comply with conditions of release .

   I declare under penalty of perjury that the foregoing is true and correct.



                                                                                    09/27/2019
                                                      Aaron L. Peacock         Date
                                                      U.S. Probation/Pretrial Services Officer
                                                      U.S. Probation & Pretrial Services Office
                                                      Andrew W Bogue U.S. Courthouse
                                                      515 Ninth Street, Ste 203
                                                      Rapid City, SD 57701
                                                      (605)399-5959
                                                      katie_ merdanian@sdp.uscourts.gov
